In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Nahman, J.), dated August 5, 1991, which denied his motion to strike the defendant’s affirmative defense of lack of jurisdiction and granted the defendant’s cross-motion to dismiss the complaint for failure to serve a notice of claim pursuant to General Municipal Law § 50-i.
Ordered that the order is affirmed, with costs.
The plaintiff’s complaint was properly dismissed for failure to serve a notice of claim (see, General Municipal Law § 50-i [1]; Davidson v Bronx Mun. Hosp., 64 NY2d 59). The Supreme Court granted the plaintiff leave to serve a late notice of claim, but the plaintiff failed to do so. Thompson, J. P., Rosenblatt, Ritter and Krausman, JJ., concur.